Citation Nr: 9918166	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-17 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Whether new and material evidence has been received 
sufficient to reopen the claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

3.  Entitlement to a permanent and total disability rating 
for pension purposes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1964 to 
July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision.  In 
addition to the issues cited on the title page of this 
decision, the August 1997 rating action denied a claim to 
reopen service connection for malaria.  This issue was 
addressed in an August 1998 statement of the case along with 
the three aforementioned issues.  However, the Board finds it 
significant that no notice of disagreement was received as to 
the denial of the claim to reopen service connection for 
malaria.  38 C.F.R. §§ 20.200, 20.201 (1998).  Consequently, 
while the regional office (RO) addressed this issue in the 
August 1998 statement of the case, the issue has not been 
properly raised for the Board's review.  


FINDINGS OF FACT

1.  The record contains no competent evidence associating any 
skin disorder that the veteran may have to his active 
military duty, including any exposure to herbicides during 
such service.  

2.  By a rating action dated in February 1997, the RO 
confirmed previous denials of service connection for PTSD.  

3.  The veteran was notified of the February 1997 decision in 
the same month.  The veteran did not express, within one year 
of notification of the February 1997 decision, specific 
disagreement with the denial of service connection for PTSD.  

4.  Evidence received since the RO's February 1997 rating 
action is not so significant that it must be considered in 
order to fairly decide the question of service connection.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 1116, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).

2.  The RO's February 1997 decision, which confirmed previous 
denials of service connection for PTSD, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1996); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

3.  New and material evidence has not been received since the 
RO's February 1997 decision; the claim of service connection 
for PTSD is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.303 (1998); 38 C.F.R. 
§ 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Skin Disorder

Review of the claims folder reveals that, prior to filing the 
present claim for service connection for a skin disorder 
(which the veteran has asserted resulted from in-service 
exposure to herbicides) in April 1997, he submitted claims 
for service connection for residuals of exposure to 
herbicides.  The veteran first filed a claim for service 
connection for residuals of "Agent Orange" exposure in July 
1983.  Pursuant to this filing, the RO, in August 1983, asked 
the veteran to submit additional information regarding his 
claim.  The veteran failed to respond, and, by a September 
1983 rating action, the RO administratively denied the claim 
of entitlement to service connection for residuals of 
exposure to Agent Orange on the basis that he had not 
specified the particular disabilities which he claimed were 
the result of such exposure.  The RO notified the veteran of 
this September 1983 denial in the following month, but he 
failed to respond.  

Thereafter, in July 1996, the veteran attempted to reopen his 
claim of service connection for residuals of exposure to 
Agent Orange.  Although the RO, by an August 1996 letter, 
asked the veteran to provide additional information regarding 
his Agent Orange claim, including data concerning treatment 
and the particular disabilities or diseases which he 
maintained resulted from such exposure, he again failed to 
respond to the agency's request.  Consequently, by a February 
1997 rating action, the RO confirmed the previous denial of 
the veteran's claim of service connection for residuals of 
exposure to herbicides.  The RO informed the veteran of this 
February 1997 denial in the same month, but the veteran 
failed to respond.  

Due to the veteran's failure to respond to the RO's request 
for additional information regarding his claim for service 
connection for residuals of exposure to Agent Orange 
(specifically, concerning the particular disabilities or 
diseases which he asserted were the result of such exposure), 
neither the September 1983, nor the February 1997, denial of 
service connection for residuals of exposure to Agent Orange 
discussed the exact disabilities or diseases for which 
service connection had been denied.  Not until the April 1997 
claim did the veteran specify a skin disorder.  By a rating 
action dated in August 1997, the RO denied service connection 
for a skin disorder.  In the same month, the RO notified the 
veteran of this denial.  In the substantive appeal which was 
thereafter received at the RO in September 1998, the veteran 
specifically contended that he had a skin disorder which 
resulted from exposure to Agent Orange.  

Review of the statement of the case which was furnished to 
the veteran in August 1998, as well as the supplemental 
statement of the case which he received in November 1998, 
reveals that the RO informed him that his claim for service 
connection for a skin disorder had been denied on a de novo 
basis.  Specifically, these documents reflect consideration 
of the veteran's service connection claim for a skin disorder 
on a direct basis as well as secondary to exposure to Agent 
Orange.  The Board agrees that the veteran's skin disorder 
claim should be adjudicated on a de novo basis, in part 
because it was not specifically considered in the prior 
denial.  Consequently, the Board will adjudicate the 
veteran's skin disorder claim on a direct basis as well as 
secondary to exposure to Agent Orange.  

In this regard, the Board notes that the threshold question 
that must be resolved with regard to a claim is whether the 
veteran has presented evidence that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).

With regard to the claim of entitlement to service connection 
for a skin disorder, the veteran has asserted that he 
developed a skin disorder as a result of exposure to 
herbicides in service.  The service personnel records 
indicate that the veteran entered active military duty in 
July 1964.  According to the service medical records, at an 
in-service examination conducted in September 1964 for 
purposes of replacement of health records, the veteran 
reported that he had had a skin infection on both of his feet 
four years prior to the evaluation.  This examination, 
however, determined that the veteran's skin was normal.  The 
remainder of the service medical records are negative for 
complaints of, treatment for, or findings of a skin disorder.  
In fact, the separation examination which was conducted in 
June 1968 also demonstrated that the veteran's skin was 
normal.  

According to post-service medical reports, an October 1968 VA 
examination demonstrated that the veteran's skin was normal.  
After completing the medical evaluation, the examiner 
concluded that no pathology was found.  Three discharge 
summary reports from April 1995, August 1995, and October 
1995 VA hospitalizations for PTSD and substance abuse show 
that the veteran's medical history included arthritis and 
hypertension.  These records do not mention a skin disorder.  

A VA general medical examination conducted in September 1998 
demonstrated the presence of onychomycosis of all the 
veteran's toenails as well as tinea pedis on both of his 
feet.  The examiner diagnosed onychomycosis of all the 
veteran's toenails.  

The Board acknowledges that the September 1964 examination 
conducted for purposes of replacement of health records noted 
that the veteran had reported having had a skin infection on 
both of his feet four years prior to the evaluation.  This 
examination, however, determined that the veteran's skin was 
normal.  The Board must conclude, therefore, that the veteran 
did not have a skin disorder at the time he began active 
service.  

Furthermore, the Board notes that, according to service and 
post-service medical records, the first clinical evidence of 
a skin disorder is dated in September 1998, when 
onychomycosis of all the veteran's toenails and tinea pedis 
on both of his feet were shown.  Significantly, however, the 
claims folder does not contain competent medical evidence 
attributing any skin pathology to the veteran's active 
military duty.  

Competent medical evidence of a nexus between current 
disability and the veteran's active military service is 
required for a finding of a well-grounded claim.  See Jones 
v. Brown, 7 Vet.App. 134 (1994).  Such evidence is lacking in 
this case.  In other words, no one with sufficient expertise 
has provided an opinion that any current skin disorder is 
traceable to military service, either having its onset during 
service or as the product of continued symptoms since 
service.  Consequently, the veteran's claim of service 
connection for a skin disorder must be found to be not well 
grounded.  Caluza, supra.  

As for the veteran's claim that his skin problem is the 
result of herbicide exposure or infection acquired during 
military service, the Board notes that no diagnosed 
disability-onychomycosis and tinea pedis-has been 
identified as a disease for which service connection may be 
presumed under 38 C.F.R. § 3.307(a)(4) (tropical diseases) or 
38 C.F.R. § 3.307(a)(6) (diseases from herbicide exposure).  
38 C.F.R. § 3.309.  Consequently, absent the presentation of 
evidence showing a presumptive disease or competent nexus 
evidence, the claim may not be considered well grounded.  The 
claims folder contains absolutely no competent evidence 
associating the onychomycosis of the veteran's toenails or 
the tinea pedis to any herbicide exposure during service.  



Post-Traumatic Stress Disorder

In a VA Form 21-526, Veteran's Application For Compensation 
Or Pension (VA Form 21-526), which was received at the RO in 
July 1983, the veteran asserted that he developed "delayed 
stress" as a result of his Vietnam service.  Although, in 
August 1983, the RO asked the veteran to furnish information 
specific to his PTSD claim, he failed to respond to this 
request.  

The available service medical records are negative for 
complaints of, treatment for, or findings of PTSD.  In fact, 
the separation examination, which was conducted in June 1968, 
determined that the veteran's psychiatric system was normal.  
According to the veteran's service personnel records, the 
veteran had service in Vietnam, his military specialty was a 
general warehouseman.  

According to the post-service medical records, the veteran 
underwent a VA examination in October 1968.  At this 
examination, the veteran made no complaints relevant to PTSD.  
After completing the medical evaluation, the examiner 
concluded that no pathology was found.  

In the aforementioned VA Form 21-526, the veteran reported 
that he had received treatment for his claimed disabilities 
(which included, in pertinent part, the "delayed stress" 
from his Vietnam service) at the VA Medical Center (VAMC) in 
Buffalo, New York.  Although VA medical records, which were 
dated from May to July 1983 and which were received from the 
VAMC in Buffalo, noted treatment for drug and alcohol 
dependence (as well as homicidal ideations), these reports 
failed to demonstrate evidence of treatment for diagnosed 
PTSD.  

By a rating action of September 1983, the RO denied service 
connection for PTSD.  The RO determined that the medical 
evidence of record failed to demonstrate that the veteran had 
incurred PTSD as a result of his active military duty.  The 
RO notified the veteran of this September 1983 denial in the 
following month.  However, the veteran did not express, 
within one year of notification of the decision, his 
disagreement with the denial.  Consequently, the September 
1983 decision became final.  38 U.S.C.A. § 7105(c).  

Thereafter, in a VA Form 21-526 which was received at the RO 
in April 1993, the veteran again requested service connection 
for PTSD.  Although, in August 1993, the RO asked the veteran 
to furnish the agency with information specific to his PTSD 
claim, he failed to respond to this request.  Service 
personnel records received at the RO in August 1993 reflected 
that the veteran served in Vietnam from December 1965 to 
January 1967 as a general warehouseman and a messman, and 
that he participated in multiple operations while in Vietnam.  

VA outpatient medical records dated from June 1986 to March 
1990 reflect treatment for alcohol and substance abuse.  
During a two-week VA hospitalization from October to November 
1987, the diagnosis of recurrent major depression was also 
made.  A December 1987 VA outpatient treatment report 
recommended the ruling out of PTSD.  Subsequently, in 
September 1992, the diagnosis of chronic PTSD was made.  A 
February 1993 record noted that the veteran was "waiting 
for" an inpatient PTSD program which he had been told by 
staff personnel would be "some time [in the ] next month."  
In April 1993, the veteran was hospitalized for over three 
weeks for treatment for PTSD, as well as episodic alcohol, 
cocaine, opioid, and cannabis dependence.  

By a rating action of December 1994, the RO again considered 
the veteran's claim for service connection for PTSD in light 
of the fact that the additional medical evidence received 
since the previous final denial included a diagnosis of PTSD.  
However, noting that this additional evidence did not reflect 
the basis for the diagnosis of PTSD, any attempts to verify 
or delineate combat, or the nature of the veteran's 
participation in multiple operations in Vietnam, the RO 
determined that the evidence of record did not provide 
verification of a claimed in-service stressor which was 
supportive of the diagnosed PTSD.  Consequently, the RO again 
concluded that the evidence of record failed to demonstrate 
that the veteran had incurred PTSD as a result of his active 
military duty.  The RO notified the veteran of this December 
1994 denial in the same month.  However, the veteran did not 
express, within one year of notification of the decision, his 
disagreement with the denial.  Consequently, the December 
1994 decision became final.  38 U.S.C.A. § 7105(c).  

Thereafter, in July 1996, the veteran again requested that 
his claim for service connection for PTSD be reopened.  
Although, in an August 1996 letter, the RO again asked the 
veteran to submit data specific to his PTSD claim, he failed 
to respond to this request.  The additional evidence received 
at the RO following the December 1994 rating action included 
reports of four VA hospitalizations between April and October 
1995 which reflected diagnoses of PTSD.  

By a rating action of February 1997, the RO considered the 
veteran's claim for service connection for PTSD.  The veteran 
had again failed to respond to a request for information 
specific to his PTSD claim.  Furthermore, the additional 
evidence received since the December 1994 rating action 
confirmed the diagnosis of PTSD but did not provide 
verification of a claimed in-service stressor which was 
supportive of the diagnosed PTSD.  Consequently, the RO again 
concluded that the evidence of record failed to demonstrate 
that the veteran had incurred PTSD as a result of his active 
military duty.  The RO notified the veteran of this February 
1997 denial in the same month.  However, the veteran did not 
express, within one year of notification of the decision, 
specific disagreement with the denial.  Consequently, the 
February 1997 decision also became final.  38 U.S.C.A. 
§ 7105(c).  

At this point, it should be noted that, when new and material 
evidence is presented or secured with respect to a claim 
which has been previously disallowed, the claim will be 
reopened, and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Stanton v. Brown, 5 Vet.App. 563, 566 (1993).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  First, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Id.  The Court has explained that "new 
evidence" is evidence that is not "merely cumulative" of 
other evidence of record.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  Evidence is "material" when it 
bears directly or substantially on the specific matter and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512-513 (1992).  

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(d) (1998).  Specifically, the pertinent law 
requires that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Following the RO's February 1997 rating action in the present 
case, the veteran has continued to assert that he developed 
PTSD as a result of his active military duty.  However, 
despite the RO's May 1997 request to the veteran to submit 
evidence previously requested for his PTSD claim (e.g., data 
regarding a stressful experience which could be verified), he 
failed to respond.  

According to the additional medical evidence received since 
the February 1997 rating action, a VA general medical 
examination which was conducted in September 1998 included a 
diagnosis of PTSD.  A VA mental disorders examination which 
was conducted one day later resulted in the Axis I diagnoses 
of polysubstance dependence as well as chronic and severe 
PTSD.  

Given the evidence described above, the Board concludes that 
new and material evidence has not been presented to reopen 
the claim of service connection for PTSD.  First of all, the 
veteran's assertions that he developed PTSD as a result of 
his active military service are duplicative of the 
contentions he had previously made and which were considered 
by the RO at the time of the prior final rating action in 
February 1997.  Consequently, these assertions may not be 
considered new.

Moreover, with regard to the post-service medical records 
which were received at the RO following its February 1997 
decision, the Board points out that they show examination for 
PTSD.  In short, the additional evidence received since the 
RO's February 1997 denial tends to prove nothing more than 
that which was already proved by evidence previously of 
record, at least with respect to whether the veteran incurred 
PTSD as a result of his active military service.  In other 
words, the additional evidence received since the RO's 
February 1997 denial simply reflects a diagnosis of PTSD, 
something that was previously shown.  Consequently, the newly 
received evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection.  See 38 C.F.R. § 3.156(a).  

The Board recognizes that Hodge resulted in a change in the 
test for determining whether newly submitted evidence is 
"material."  See Hodge, supra; 38 C.F.R. § 3.156(a).  
Importantly, however, the Board finds no prejudice to the 
veteran in this case by proceeding with an adjudication of 
the question of reopening.  This is so because the RO 
specifically notified the veteran of the provisions of 
38 C.F.R. § 3.156 (a) in the August 1998 statement of the 
case.  The veteran, therefore, has been put on notice of the 
relevant regulatory standard and has been given the 
opportunity to present evidence and argument with this 
standard in mind.  


ORDER

Service connection for a skin disorder is denied.  

The petition to reopen a claim of entitlement to service 
connection for PTSD is denied.


REMAND

Pension is payable to a veteran who has served for 90 days or 
more during a period of war and who is "...permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's willful misconduct[.]"  38 
U.S.C.A. § 1521 (West 1991).  The veteran satisfies the 
requirement of serving during a period of war.  38 C.F.R. 
§ 3.2(f) (1998).  Therefore, the issue of entitlement to 
pension turns on whether he is now found to be permanently 
and totally disabled.  In this regard, the Court has provided 
specific guidance on how a permanent and total disability 
rating for pension purposes should be adjudicated.  Talley v. 
Derwinski, 2 Vet.App. 282 (1992); Roberts v. Derwinski, 
2 Vet.App. 387 (1992); Abernathy v. Derwinski, 2 Vet.App. 391 
(1992); and Brown v. Derwinski, 2 Vet.App. 444 (1992).  

Among the instructions provided in the decisions of the Court 
is a requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of the 
veteran's disabilities has not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court.  See Roberts, supra.  Additionally, even in cases 
where the RO has identified a disability and assigned a 
rating, further development may be required in order to 
properly apply the rating criteria by which the identified 
disability is evaluated.  

For instance, in the present case, according to the August 
1997 rating action upon which the veteran's appeal concerning 
his nonservice-connected pension claim is based, the RO 
considered the following disabilities:  PTSD, a skin 
disorder, pes planus, a shoulder disorder, a back disorder, 
and malaria.  In denying the veteran's pension claim, the RO 
assigned a zero percent rating to each of these disabilities 
due to the veteran's failure to report to a scheduled VA 
examination.  

Thereafter, during course of the veteran's appeal, he was 
scheduled for, and attended, VA general medical and mental 
disorder examinations in September 1998.  According to the 
supplemental statement of the case which was furnished to the 
veteran in November 1998, the RO considered the following 
disabilities in confirming its prior denial of the veteran's 
nonservice-connected pension claim:  bilateral bunions (0%), 
tinea pedis and onychomycosis (0%), and PTSD (10%).  

At the September 1998 VA general medical examination, the 
veteran reported that his main complaint concerned his 
psychiatric problems.  Recently, the veteran has undergone 
several mental status examinations which reflect various 
psychiatric diagnoses, including an adjustment disorder with 
a depressed mood, PTSD, and a dysthymic disorder.  
Significantly, however, although the veteran was afforded a 
VA mental disorders examination in September 1998, the 
examiner noted in the evaluation report that he did not have 
access to the veteran's claims folder.  Consequently, the 
examiner was unable to review the veteran's medical records 
to reconcile the veteran's psychiatric diagnoses.  

Additionally, the discharge summary report from the June to 
July 1995 VA hospitalization includes the examiner's opinion 
that the veteran, who was found not to be at significant risk 
for suicide and/or assault while he participated in the 
Chemical Dependence Treatment Program (including at the time 
of discharge), would be able to return to his 
pre-hospitalization employment status after discharge.  
However, the discharge summary report from the October 1995 
VA hospitalization noted the veteran's unemployment.  
Furthermore, although the veteran's psychiatric condition was 
assigned a global assessment of functioning (GAF) score of 
60 at the time of his discharge from his April 1995 
hospitalization, subsequent psychiatric evaluations dated 
since the June to July 1995 hospitalization reflected GAF 
scores ranging from 40 to 45.  The most recent psychiatric 
evaluation, which was completed at the September 1998 VA 
mental disorders examination, provided a GAF score of 40.  

While the exact nature of the veteran's psychiatric condition 
is not entirely clear, the evidence of record also reveals 
that he has been treated for substance and alcohol abuse.  
Significantly, however, the medical records which have been 
obtained and associated with the claims folder have not 
provided competent evidence delineating the particular 
symptoms associated with the veteran's psychiatric condition 
and those related to his substance and alcohol abuse.  

Moreover, according to the report of the September 1998 VA 
mental disorders examination, the examiner noted that the 
veteran had only recently "relinked" to the Buffalo VAMC.  
The veteran reported that he planned to visit his previous 
substance abuse counselor in the following week.  The 
examiner then expressed his hope that the veteran could be 
"restarted on psychiatric medications in the near future."  
Consequently, on remand, any records of recent psychiatric 
treatment should be obtained and associated with the 
veteran's claims folder.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be 
asked about records of recent treatment 
he has received, particularly for any 
psychiatric condition.  The RO should 
assist the veteran in accordance with 
38 C.F.R. § 3.159 (1998).

2.  Thereafter, the RO should schedule 
the veteran for VA general medical and 
psychiatric examinations.  The 
examinations should provide sufficient 
detail to rate each identified 
disability under applicable rating 
criteria.  The examiner conducting the 
psychiatric evaluation should identify 
all psychiatric disorders shown on 
examination and discuss the severity of 
the symptoms associated with each.  A 
GAF score for the psychiatric disorders, 
under DSM IV, should be provided along 
with an explanation of the score's 
meaning.  

3.  The issue of entitlement to pension 
benefits should then be considered under 
the two-prong test enunciated by the 
Court of Veterans Appeals in 
Talley v. Derwinski, 2 Vet.App. 282 
(1992); Roberts v. Derwinski, 
2 Vet.App. 387 (1992); and Brown v. 
Derwinski, 2 Vet.App. 444 (1992).  In 
other words, the RO must consider the 
"objective" and the "subjective" 
standards, including 38 C.F.R. Part 3, 
§ 3.321 and Part 4, §§ 4.15 and 4.17 
(1998).  If the benefit sought remains 
denied, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case 
(SSOC), which includes all pertinent 
rating criteria, including any criteria 
that were revised during the pendency of 
the veteran's claim.  The veteran and 
his representative should then be given 
an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

 

